DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas Lopez on 3/10/2022.
The application has been amended as follows: 
Replace claims 1-5 as shown below.

Claim 1 (Currently Amended) A portable microphone stand bag assembly comprising: a) an elongated rectangularly built upper compartment presenting an upper surface and a lower surface, wherein the a boom and other elongated apparatus of a microphone stand. Claim 3 (Currently Amended) The microphone stand bag assembly of claim 1, wherein the a base of a microphone stand. Claim 4 (Currently Amended) The microphone stand bag assembly of claim 1, wherein the an interior of the a microphone stand safe and undamaged even in a long period of travel.

 (End of Examiner’s Amendment)



















Examiner’s Statement of Reason for Allowance

Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various microphone stand bags thereon, for example US 6,145,639. However, the prior art of record fails to teach claim 1, a portable microphone stand bag assembly comprising: a) an elongated rectangularly built upper compartment presenting an upper surface and a lower surface, wherein the upper surface of the upper compartment consists of a closable opening; and b) a circularly built lower compartment presenting an upper surface and a lower surface, wherein the upper surface of the circularly built lower compartment is attached at the 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699